     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 1 of 10 Page ID #:29



       SO. CAL. EQUAL ACCESS GROUP
 1     Jason J. Kim (SBN 190246)
       Jason Yoon (SBN 306137)
 2     101 S. Western Ave., Second Floor
       Los Angeles, CA 90004
 3     Telephone: (213) 252-8008
       Facsimile: (213) 252-8009
 4
       scalequalaccess@yahoo.com
 5
 6     Attorneys for Plaintiff, LAMAR MYERS
 7
                                  UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9
       LAMAR MYERS,                                    Case No.: 2:20-cv-06518 ODW (PJWx)
10
                    Plaintiff,
11                                                     PLAINTIFF’S RESPONSE TO ORDER
             vs.
12                                                     TO SHOW CAUSE RE:
                                                       SUPPLEMENTAL JURISDICTION
13     KISIK SON D/B/A PURITY LIQUOR
       MARKET; V.E. SKY WORLD, LLC; and
14
       DOES 1 through 10,
15                  Defendants.
16
17
18
19
20
             I.     THIS COURT SHOULD EXERCISE SUPPLEMENTAL
21
                    JURISDICTION SINCE IT HAS ORIGINAL JURISDICTION OVER
22
                    PLAINTIFF’S AMERICANS WITH DISABILITIES ACT CLAIM
23
                    AND BECAUSE THE UNRUH CLAIM IS SO RELATED, THE
24
                    CLAIM FORMS PART OF THE SAME CASE OR CONTROVERSY.
25
             Under 28 U.S.C. § 1367 (“section 1367”), where a district court has original
26
       jurisdiction over a claim, it also has supplemental jurisdiction over “all other claims that
27
       are so related to claims in the action within such original jurisdiction that they form part
28
       of the same case or controversy.” A state claim is part of the same “case or controversy”


                   Response to Order to Show Cause re: Supplemental Jurisdiction - 1
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 2 of 10 Page ID #:30




 1     as a federal claim when the two “derive from a common nucleus of operative fact and are
 2     such that a plaintiff would ordinarily be expected to try them in one judicial proceeding.”
 3     (Kuba v. 1-A Agr. Ass'n, 387 F.3d 850, 855-56 (9th Cir. 2004)).
 4           A.       This Court Has Original Jurisdiction.
 5           “The district courts shall have original jurisdiction of all civil actions arising under
 6     the… laws… of the United States.” Here, Plaintiff has filed suit under the Americans
 7     with Disabilities Act, a federal statute. Accordingly, the Court has original jurisdiction, as
 8     the case is a civil action arising under United States law.
 9           B.       The State Claim Is so Related It Forms Part of the Same Case or
10           Controversy.
11           Citing Cal. Civ. Code section 51 subsection (f), “The Unruh Act provides that a
12     violation of the ADA is a violation of the Unruh Act,” Plaintiff claims a violation of the
13     Unruh Act based solely on the ADA violations alleged in the Complaint. [ECF No. 1].
14           Thus, the ADA and Unruh Acts are inextricably intertwined. A violation of the
15     ADA is a per se violation of Unruh.5 The incident that forms the basis of both claims is
16     identical. The Parties are identical. The witnesses are identical. All the documentary
17     evidence (photographs, measurements, bank records, policies, etc.) are identical. All the
18     case law, regulatory material, regulations, and accessibility standards necessary to
19     demonstrate liability under both claims are identical. Plaintiff’s counsel is not aware of a
20     federal and state claim more intertwined than the ADA/Unruh pair.
21           Given the per se nature of the Unruh claim and that Plaintiff has only pled Unruh
22     as being violated per se by the ADA violation, the claims form part of the same case or
23     controversy.
24     //
25     //
26     //
27     //
28     //



                  Response to Order to Show Cause re: Supplemental Jurisdiction - 2
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 3 of 10 Page ID #:31




 1           II.    THE UNRUH CLAIM DOESN’T RAISE A NOVEL OR
 2                  COMPLEX ISSUE OF STATE LAW, DOES NOT PREDOMINATE
 3                  OVER THE ADA CLAIM, AND THERE ARE NO EXCEPTIONAL
 4                  CIRCUMSTANCES OR COMPELLING REASONS FOR NOT
 5                  GRANTING JURISDICTION.
 6           The exercise of supplemental jurisdiction is mandatory, unless prohibited by
 7     section 1367(b) or one of the exceptions set forth in section 1367(c) applies. Under
 8     section 1367(c), a court may decline to exercise supplemental jurisdiction where: “(1) the
 9     claim raises a novel or complex issue of State law, (2) the claim substantially
10     predominates over the claim or claims over which the district court has original
11     jurisdiction, (3) the district court has dismissed all claims over which it has original
12     jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons for
13     declining jurisdiction.”
14           A.     The State Claim Doesn’t Raise a Novel and/or Complex Issue of
15                  State Law.
16           Though some courts previously found inclusion of an Unruh Act violation in an
17     ADA suit to present novel or complex legal issues best left to state courts, most of these
18     cases centered on whether Unruh requires proof of intentional discrimination, a now
19     resolved question. (See, for example, Harris v. Capital Growth Investors XIV, 52 Cal.3d
20     1142 (1991) and Gunther v. Lin, 144 Cal.App.4th 223 (2006), both overruled by Munson
21     v. Del Taco, Inc., 46 Cal.4th 661 (2009)). There have been a slew of other arguments
22     raised on this topic but all of them have been resolved or rejected by courts. To borrow
23     the phrasing of one court, most examples “are either irrelevant or erroneous.” (Moore v.
24     Dollar Tree Stores Inc., 85 F. Supp. 3d 1176, 1193 (E.D. Cal. 2015) (rejecting the
25     argument that an Unruh claim over a barrier raises a novel or complex issue of state
26     court)). The bottom line is that “courts routinely exercise jurisdiction over supplemental
27     claims under [Unruh], as these types of claims do not generally raise novel or complex
28




                   Response to Order to Show Cause re: Supplemental Jurisdiction - 3
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 4 of 10 Page ID #:32




 1     issues of state law.” (Kohler v. Islands Restaurants, LP, 956 F. Supp. 2d 1170, 1175 (S.D.
 2     Cal. 2013) (collecting cases, including a Ninth Circuit case)).
 3           B.     The State Claim Doesn’t Substantially Predominate Over the ADA
 4           Cause of Action.
 5           As stated above, the incident that forms the basis of both claims is identical. The
 6     parties are identical. The witnesses are identical. All the documentary evidence
 7     (photographs, measurements, bank records, policies, etc.) are identical. All the case law,
 8     regulatory material, regulations, and accessibility standards necessary to demonstrate
 9     liability under both claims are identical. Proving up the ADA claim is the same work and
10     same effort as proving up the Unruh claim. As one court summarized:
11
             The state-law claims do not substantially predominate in terms of proof.
12           Indeed, because the claims are mostly based on ADA violations, the proof
13           for those claims is identical to that needed to prove violation of the ADA.
             For the state-law claims, Plaintiff need only make an additional showing of
14
             the particular “occasions” on which he encountered the barriers or was
15           deterred from visiting the restaurant because of the barriers in order to make
16
             out his claims for statutory damages. To be sure, the availability of damages
             under state law means that the state-law claims present a slightly larger
17           scope of issues and offer more comprehensive remedies. Nonetheless, the
18           Court does not find that this causes the state-law claims to substantially
             predominate this litigation.
19
       (Kohler v. Rednap, Inc., 794 F. Supp. 2d 1091, 1096 (C.D. Cal. 2011)).
20
             Moreover, the mere fact that the Unruh claim has an additional remedy does not
21
       mean that it “substantially predominates” over the case. “Other than the availability of
22
       statutory damages under state law, the state and federal claims are identical. The burdens
23
       of proof and standards of liability are the same. Indeed, the Unruh Act specifically
24
       provides that a violation under the ADA also constitutes a violation of the Unruh Act.”
25
       (Moore, 85 F.Supp.3d at 1194 (finding that an Unruh claim for statutory damages does
26
       not substantially predominate over the federal ADA claim); see also Schoors v. Seaport
27
       Village Operating Co., LLC, 2017 WL 1807954, (S.D. Cal. May 5, 2017)).
28




                  Response to Order to Show Cause re: Supplemental Jurisdiction - 4
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 5 of 10 Page ID #:33




 1           It is hard to reach a different conclusion on this topic. “Plaintiff's state and federal
 2     law claim involve the identical nucleus of operative facts, and require a very similar, if
 3     not identical, showing in order to succeed.” (Delgado v. Orchard Supply Hardware Corp.,
 4     826 F. Supp. 2d 1208, 1221 (E.D. Cal. 2011) (finding no substantial predominance). This
 5     court should not decline supplemental jurisdiction on the basis that the Unruh claim for a
 6     statutory penalty substantially predominates. It simply does not. Encountering an ADA
 7     barrier is not only the standard for an ADA violation but is also the standard for recovery
 8     of statutory damages. “The litigant need not prove she suffered actual damages to recover
 9     the independent statutory damages of $4,000.” (Molski v. M.J. Cable, Inc., 481 F.3d 724,
10     731 (9th Cir. 2007). In this case, specifically, Plaintiff only alleges 2 visits and
11     deterrence, based on the knowledge of the inaccessible facilities, totaling $8,000 in
12     statutory penalties.
13           C.     Supreme Court Has Repeatedly Stated that the Most Important
14           Considerations are Factors of Economy, Convenience, Fairness, and Comity.
15           These Factors Point Towards Supplemental Jurisdiction Being Exercised.
16           More importantly, even substantial predominance is found, the Court is required to
17     take the next step and consider the impact of declining or exercising supplemental
18     jurisdiction: the “justification” underlying the decision whether to maintain supplemental
19     jurisdiction or dismiss claims, “lies in considerations of judicial economy, convenience
20     and fairness to litigants…” (United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726
21     (1966)). In fact, the Courts have recognized that judicial economy is the “essential policy
22     behind the modern doctrine of pendent jurisdiction…” (Graf v. Elgin, J. & E. Ry., 790
23     F.2d 1341, 1347–48 (7th Cir.1986)). As the Supreme Court noted: the “commonsense
24     policy of pendent jurisdiction” is “the conservation of judicial energy and the avoidance
25     of multiplicity of litigation.” (Rosado v. Wyman, 397 U.S. 397, 405 (1970)).
26           Here, if this Court were to decline to exercise supplemental jurisdiction over the
27     state claim, it would result in the plaintiff pursuing the Unruh claim in state court while,
28     simultaneously, prosecuting his ADA claim in federal court. Given that the plaintiff’s



                  Response to Order to Show Cause re: Supplemental Jurisdiction - 5
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 6 of 10 Page ID #:34




 1     state claim is predicated upon a finding that the ADA has been violated, this means that
 2     almost identical cases would be prosecuted in two different forums. The Delgado court
 3     reasoned:
 4           Here, the claims arise from a common nucleus of operative facts. Both the
             federal and state law claims are based upon architectural barriers which
 5           infringe upon the accessibility to the OSH Store. Accordingly, this Court has
 6           supplemental jurisdiction over the state law claims. The Court will exercise
             supplemental jurisdiction over the state law claims. Here, the state issues are
 7
             not unsettled or novel and complex. Plaintiff's state and federal law claim
 8           involve the identical nucleus of operative facts, and require a very similar, if
 9
             not identical, showing in order to succeed. If this court forced plaintiff to
             pursue his state law claims in state court, the result would be two highly
10           duplicative trials, constituting an unnecessary expenditure of plaintiff's,
11           defendant's, and the two courts' resources. As a practical matter, plaintiff's
             state law claims for damages may be the driving force behind this action. To
12
             rule as OSH proposes, however, would effectively preclude a district court
13           from ever asserting supplemental jurisdiction over a state law claim under
             the Unruh Act.
14
       Delgado, 826 F. Supp. at 1221.
15
             The Kohler case presents a lengthy analysis of the issue and concluded that
16
       fairness favored keeping the Unruh claim in federal court “rather than in a separate, and
17
       largely redundant, state-court suit.” (Kohler, 794 F. Supp. 2d at 1096). Another framing
18
       of the analysis states that supplemental jurisdiction should be exercised to avoid “two
19
       parallel proceedings, one in federal court and one in the state system.” (Borough of W.
20
       Mifflin v. Lancaster, 45 F.3d 780, 787 (3d Cir. 1995). Here, the principles of judicial
21
       economy and fairness militates toward keeping Unruh.
22
             In fact, in Gibbs, the Court noted that even in circumstances where the federal
23
       claim has been lost, the Court may want to maintain supplemental jurisdiction where the
24
       state claim is so closely intertwined with the federal claims: “There may, on the other
25
       hand, be situations in which the state claim is so closely tied to questions of federal
26
       policy that the argument for exercise of pendent jurisdiction is particularly strong.”
27
       (Gibbs, 383 U.S. at 727.).
28




                  Response to Order to Show Cause re: Supplemental Jurisdiction - 6
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 7 of 10 Page ID #:35




 1           Further, filing in state court would cause a “high frequent litigant,” as discussed
 2     later, such as Plaintiff to incur an unreasonable amount of financial burden in the amount
 3     of $1,000. Such financial burden would prohibit Plaintiff from enforcing his right to
 4     bring a substantial claim against individuals and entities who have injured Plaintiff in his
 5     right provided by ADA and applicable state statutes. Also, defendants take ADA cases
 6     filed in federal courts a lot more seriously in terms of resolving any and all issues,
 7     especially for remediating the violations that have injured Plaintiff because of the
 8     existence of statutory minimum of $4,000 per violation as well as award of attorneys’
 9     fees if successful on the merits. Without such financial incentive, defendants would not
10     focus on swiftly remediating any and all ADA barriers at issue and would rather drag the
11     litigation to trial, wasting time and resources for all parties and the Court.
12           Although some courts have declined supplemental jurisdiction under a “substantial
13     predominance” standard, those decisions are scattered and cannot withstand serious
14     scrutiny. But, more importantly, those other decisions never address the factors that the
15     Supreme Court have said are essential, namely economy, convenience, fairness, and
16     comity. As the Moore court stated, those decisions, “failed to address how declining
17     jurisdiction served these the values of economy, convenience, fairness, and comity.”
18     (Moore, 85 F.Supp.3d at 1194.). It is hard to argue with the Moore court’s conclusion
19     that: “the Court's exercise of supplemental jurisdiction would best advance economy,
20     convenience, fairness, and comity. The state and federal claims are so intertwined that it
21     makes little sense to decline supplemental jurisdiction. To do so would create the danger
22     of multiple suits, courts rushing to judgment, increased litigation costs, and wasted
23     judicial resources.” (Id.).
24           This is not just a calendar clearing exercise that the court is considering. Were the
25     Court to deny federal jurisdiction to Plaintiff’s state claims, Plaintiff would have to
26     litigate these claims in parallel in state court, or abandon the right to file well-pleaded and
27     meritorious claims in federal court entirely. Plaintiff’s state claim is predicated on
28     adjudication of the federal claim, over which this Court has original jurisdiction. This



                   Response to Order to Show Cause re: Supplemental Jurisdiction - 7
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 8 of 10 Page ID #:36




 1     puts Plaintiff’s claims in a complicated position, as the state court claim cannot
 2     reasonably be resolved without final resolution of the federal case, or risk inconsistent
 3     decisions on identical facts.
 4           D.     There Are No Exceptional Circumstances for Declining Jurisdiction.
 5           Five central district judges have issued more than 110 OSCs on this topic. While
 6     most have not identified any specific rationale in their orders identifying exceptional
 7     circumstances or compelling reasons for declining jurisdiction, some courts have been
 8     more expansive in their OSCs and cited heavily to California state law procedures and
 9     noted that plaintiffs seem to be forum shopping to avoid state court requirements. But a
10     litigant choosing from two proper jurisdictions is not inappropriate forum shopping, is
11     not “exceptional,” and does not provide a compelling reason to decline to exercise
12     supplemental jurisdiction. As one court explained:
13
14           [T]he fact that Plaintiff is “forum shopping” by filing suit in this Court rather
             than state court does not constitute a “compelling reason” for declining
15           jurisdiction. There is no reason why Plaintiff should have to file his claims
16           in state court instead. “This sort of forum-shopping is commonplace among
             plaintiffs and removing defendants alike and is not an ‘exceptional’
17
             circumstance giving rise to compelling reasons for declining jurisdiction, as
18           required by section 1367(c)(4).” Chavez, 2005 WL 3477848, at *2. The fact
19
             that Plaintiff and his counsel frequently file suits asserting disability rights
             violations does not change this conclusion. The Ninth Circuit has
20           acknowledged that “[f]or the ADA to yield its promise of equal access for
21           the disabled, it may indeed be necessary and desirable for committed
             individuals to bring serial litigation advancing the time when public
22           accommodations will be compliant with the ADA.” Molski v. Evergreen
23           Dynasty Corp., 500 F.3d 1047, 1062 (9th Cir.2007). Nothing bars Plaintiff
             from frequently invoking a federal forum to remedy ADA violations.
24
       (Kohler, 794 F.Supp.2d at 1096; see also Schoors v. Seaport Village Operating Co., LLC,
25
       2017 WL 1807954, *5 (S.D. Cal. May 5, 2017) (adopting the same rationale)).
26
       \\
27
       \\
28




                  Response to Order to Show Cause re: Supplemental Jurisdiction - 8
     Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 9 of 10 Page ID #:37




 1           III.    UNRUH CLAIM DOESN’T RAISE A NOVEL OR COMPLEX
 2                   ISSUE OF STATE LAW, DOESN’T PREDOMINATE OVER
 3                   THE ADA CLAIM, AND THERE ARE NO EXCEPTIONAL
 4                   CIRCUMSTANCES FOR DECLINING JURISDICTION.
 5           California’s “high-frequency litigant” statutes do not give reason under the §
 6     1367(c) exceptions to decline supplemental jurisdiction. “High-frequency litigants” are
 7     defined by section 425.55 of the California Code of Civil Procedure as “A plaintiff who
 8     has filed 10 or more complaints alleging a construction-related accessibility violation
 9
       within the 12-month period immediately preceding the filing of the current complaint
10
       alleging a construction-related accessibility violation” (Cal. Civ. Proc. Code §
11
       425.55(b)(1)) or “An attorney who has represented… 10 or more high-frequency litigant
12
       plaintiffs in actions that were resolved within the 12-month period immediately preceding
13
       the filing of the current complaint…” (Cal. Civ. Proc. Code § 425.55(b)(2)).
14
       Undoubtedly, many of plaintiff’s counsel’s clients fall within this definition, although
15
       plaintiff’s counsel himself does not (as explained in the attached declaration).
16
17
             However, this means little to the prosecution of a case. There are only three

18     consequences in state court litigation for a plaintiff being identified as a high-frequency

19     litigant. First, such plaintiffs must add some specific facts in their complaint and verify
20     the complaint certifying that it comports with… the exact language of Fed. R. Civ. Proc.
21     11. (Cal. Civ. Proc. Code § 425.50(a)(4)). But those “facts” are either required under
22     Federal Rule 26’s initial disclosure requirement or readily available in discovery.
23     Additionally, plaintiff’s counsel is already subject to Rule 11 in federal court. Second,
24     there is an additional $1,000 filing fee (Cal. Gov. Code § 70616.5), which is divided into
25     the general fund and the trial court trust fund (Cal. Gov. Code § 68085.35). This fee
26     serves to relieve workload to the trial courts. (2015 CA A.B. 1521 (NS) (September 10,
27
       2015). Ironically, though, the workload of the trial courts would be massively increased if
28
       this Court were to decline supplemental jurisdiction. Finally, there are stay and early


                    Response to Order to Show Cause re: Supplemental Jurisdiction - 9
 Case 2:20-cv-06518-ODW-PJW Document 11 Filed 08/07/20 Page 10 of 10 Page ID #:38




 1   evaluation procedures in state court for these cases. But those same procedures—almost
 2   identical in nature—are available in the Central District with the ADA Disability Access
 3   Litigation program and use of ADR Form 20. A defendant can request and a court can
 4   sua sponte order the parties to participate in this process.
 5         In any event, there is nothing unique in the state court procedures that are not
 6   replicated in some fashion in the federal system. It is not the federal court’s task to decide
 7   that it likes state court procedures better and to force a plaintiff to take his case to state
 8   court because of that preference. That is not a compelling reason.
 9
           IV.     CONCLUSION
10
           Plaintiff respectfully requests this Court to continue to exercise supplemental
11
     jurisdiction over the Unruh Civil Rights Act claim because all of the Gibbs value factors
12
     weigh in favor of supplemental jurisdiction wherein dismissing the state claim would
13
     result in a refiling of the state claim in state court. Dismissing the action would offend the
14
     notions of fairness, judicial economy, and convenience that are the cornerstone of the
15
     analysis about supplemental jurisdiction. Plaintiff’s state law claim is premised on a
16
17
     violation of the ADA and Plaintiff seeks minimal statutory damages, such that his Unruh

18   Act claim does not predominate over the ADA claim.

19
20
      DATED: August 7, 2020                          SO. CAL EQUAL ACCESS GROUP
21
22
23                                                         /s/ Jason J. Kim
                                                     JASON J. KIM
24                                                   Attorney for Plaintiff
25
26
27
28




                 Response to Order to Show Cause re: Supplemental Jurisdiction - 10
